711 N.W.2d 25 (2006)
474 Mich. 1068
Asim AZZAWI, Plaintiff-Appellant,
v.
WINDSOR TOWNSHIP, Defendant-Appellee.
No. 129113 & (24), COA No. 261357.
Supreme Court of Michigan.
February 27, 2006.
On order of the Court, the application for leave to appeal the July 5, 2005 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court. The motion to dismiss and for damages equal to its costs and actual attorney fees is also considered, and it is GRANTED. We REMAND this case to the Michigan Tax Tribunal for a determination of actual damages. MCR 7.316(D).